Citation Nr: 1452705	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-27 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.

2.  Entitlement to service connection for small airway obstructive disease due to include as due to asbestos exposure, for accrued benefits purposes.


WITNESSES AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A.  VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1952 to January 1956 and October 1958 to August 1966.  He died in June 2006.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

During the appellant's DRO hearing in September 2012, she withdrew claims for service connection for a heart condition, cause of death, entitlement to dependency and indemnity compensation (DIC) and increased evaluations for lumbar spine, right and left lower extremity radiculopathy.  


FINDINGS OF FACT

1.  At the time of the Veteran's death in June 2006, he had perfected an appeal of the denial of the claim of service connection for PTSD and small airway obstructive disease.
 
2.  The appellant filed her claim for accrued benefits in July 2006.
 
3.  The Veteran's lay assertions concerning fear of hostile military activity is consistent with the places, types and circumstances of his service, and is therefore sufficient to establish the occurrence of the claimed in-service stressors.
 
4.  Based on the Veteran's in-service fear of hostile military activity, a psychiatrist has essentially found such stressors sufficient to support a diagnosis of PTSD and has related his symptoms to these stressors.

5.  Based on the evidence in the possession of VA at the time of the Veteran's death, small airway obstructive disease may not be disassociated from his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD, for accrued benefits purposes, are met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.1000 (2014).

2.  The criteria for service connection for small airway obstructive disease, for accrued benefits purposes, are met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him or her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

Initially, the claims for service connection for PTSD and small airway obstructive disease, for accrued benefits purposes, have been granted by the Board.  Therefore, no discussion of VA's duties to notify and assist is necessary with respect to these issues.

Accrued Benefits

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows: (1) Upon the death of a Veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent. (2) Upon the death of a surviving spouse or remarried surviving spouse, to the Veteran's children. (3) Upon the death of a child, to the surviving children of the Veteran entitled to death pension, compensation, or dependency and indemnity compensation. (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the Veteran.  See 38 C.F.R. § 3.1000(a). 

At the time of the Veteran's death, he had an appeal pending for a claim of service connection for PTSD and small obstructive airway disease claimed as asbestos exposure.  In February 2002, the Veteran filed claims for service connection including PTSD and asbestos exposure.  A September 2003 rating decision denied service connection for PTSD and small airway obstructive disease (claimed as due to asbestos exposure).  The Veteran submitted a notice of disagreement received October 8, 2003.  A statement of the case was issued July 2004, and a VA Form 9 was submitted in August 2004.  For accrued benefits purposes, the appellant takes her husband's remaining claim as it stands at the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one year after the death of the Veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In this case, the appellant filed in July 2006, clearly within one year of the Veteran's death in June 2006.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

At the outset, the Board notes that a diagnosis of service-related PTSD under DSM criteria has been clearly established.  See 38 C.F.R. § 4.125.  The Veteran was diagnosed with PTSD under DSM-IV criteria in November 2001 by a Vet Center counselor and was thereafter found to have the diagnosis by a VA examiner in 2003.  See Princeton Veteran Center evaluation with a date initially seen of November 13, 2001 and VA examination dated August 21, 2003.  Accordingly, the first requirement for service connection for PTSD under 38 C.F.R. § 3.304(f), a diagnosis of PTSD, has been satisfied.

Regarding the second criterion of 38 C.F.R. § 3.304(f), the Board notes that the Veteran identified numerous stressors that reportedly occurred during his service in the Republic of Vietnam while serving on the USS Hancock, in Germany, the Philippines and during the Cuban Crisis.  During his August 2003 VA examination and November 2001 Vet Center evaluation numerous stressor events were described.  He reported exposure to active duty combat on the USS Hancock between 1965 and 1966.  He was an electrician's mate and flight crew.  Stressor events included watching a helicopter crash on board the USS Hancock while on plane guard and major fires on the ship.  There were several stressors out of combat that really bothered him.  In Germany there was an accidental explosion while disposing of 5-inch rockets.  On another occasion he saw a pilot getting into target fixation and drawing right into the target and watched another pilot lose control of his aircraft and crash.  He was on duty in the Philippines and there was a civilian airline that went down and he was with standby.  There was another incident during the Cuban Missile crisis.  At the end of a 15 hour patrol, he and other soldiers could not land and saw another air force plane crash.  During the Cuban missile crisis, he had lingering fear of total annihilation of the potential for WWIII.  The Veteran reported all of the incidents affected him badly. 

The Veteran's DD-214 from August 1966 reflects the Veteran's last duty assignment was on the USS Hancock.  His related civilian occupation was an electrical instrument mechanic.  The Veteran's report of duties and stressors are consistent with the places, types and circumstances of his service.  

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.  The amendment therefore applies in the instant case. 

The amended regulations indicate that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010) (codified at 38 C.F.R. § 3.304(f)).

During the August 2003 VA examination, a psychiatrist specifically noted the Veteran's PTSD diagnosis was related to his various in-service stressor events, as the Veteran witnessed several crashes, some explosions and other helicopter and plane crashes.  The psychiatrist rendered an Axis I diagnosis of PTSD.  In particular, the examiner noted that the Veteran's symptoms included recurrent bad dreams, nightmares, intrusive thoughts and flashbacks.  He had used alcohol but quit about 16 years prior to the examination.  The Veteran had major problems with social interactions, had been difficult to live with and irritable.  He had not been able to hold any job for any period of time.

In sum, the evidence demonstrates that the Veteran has a current diagnosis of PTSD under DSM-IV.  The Board finds that under 38 C.F.R. § 3.304(f)(3), the Veteran's lay statements are sufficient to establish the occurrence of his fear of hostile military activity stressors, as such reports are consistent with the places, types and circumstances of the veteran's service.  Lastly, the Board notes that the VA examiner confirmed that the claimed stressors regarding fear of hostile military activity are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  Therefore, resolving all reasonable doubt in the appellant's favor, the Board concludes that service connection for PTSD should be granted for the purpose of payment of accrued benefits.  38 U.S.C.A. § 5107(b).  

Small airway obstructive disease 

As noted above, the appellant seeks entitlement to service connection for the Veteran's small airway obstructive disease to include as due to asbestos exposure, for accrued benefits purposes.  

The Veteran had a diagnosis of small airway obstructive disease.  See June 2003 VA examination.  

Service treatment records do not document any diagnosis of small airway obstructive disease.  Treatment records contain reports of in-service symptoms such as colds.  The Veteran reported a history of pneumonia from 1952 in an August 1953 clinical record.  A negative chest x-ray was documented in August 1953.  Further, the Veteran's August 1966 separation examination resulted in a normal clinical evaluation regarding the lungs and chest.  The Veteran was afforded a VA examination in June 2003 which resulted in a positive nexus opinion.  The VA examiner opined that small airway disease was as likely as not related to military service because there was documented pneumonia while in service and persistent lung disease to date.  However, an addendum was provided in August 2003.  The opinion stated that the Veteran had pneumonia in-service which was documented in the records.  Pneumonia often results in damage to the lungs with scar formation.  The Veteran also had a history of smoking, and it is well documented in literature between smoking and small airway disease.  The opinion was still that small airway disease was related to service in that smoking was very much encouraged in the military, with low cost access and free cigarettes in combat zones.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise (e.g., of tobacco-related origin, or other service-related origin).  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.


ORDER

Entitlement to service connection for PTSD for accrued benefit purposes is granted.

Entitlement to service connection for small airway obstructive disease to include as due to asbestos exposure, for accrued benefits purposes is granted.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


